             Case 4:16-cv-03396-YGR Document 278 Filed 03/04/19 Page 1 of 3
  ' Mark E. ~11is - 127159
1 Anthony I'. J. Valenti — 24542
    Lawrence I~. Iglesias — 303700
2 ELLIS LAW GROUP LLP
    1425 River Dark Drive, Suite 400
3 Sacramento, CA 95815
    Tel:(916)283-~~20
4 Fax:(916)2~3~~~21
    mellis(a~ellislaw~r~.com
5 aval~nti c,ellislaw~rp.com
    1i~l~siasna.ellislawgra.corn
6
    Attorneys for T~ef~ndant RASI~ CURTIS ~ 1~SS~CIATES
7



9

10

11                                                         .' ~        ~     i   •~       ~
     SANDRA McMILLION,JESSICA ADEI~OYA,
12   AND I~NA~IO PEI~EZ, on ~~ha1f of
                                                                           .,~        ~       ,
     Themselves and all ethers Similarly Situated,   `F~     2..1~~~
13
           Plaintiffs,
14
     v.
15                                                   Judgee Hon. Yvonne ('ronzalez Rogers
     IZAS~-I CURTIS ~i ASSOCIATES,
16                                                   Trial Date; May 6,2019
           Defendant.
17

l~

19

20

21

Zz
23

24

25

26

27

28


                                                 ~   ~,~ ~             :~
               Case 4:16-cv-03396-YGR Document 278 Filed 03/04/19 Page 2 of 3



            Plaintiff seeks to exclude any use of deposition excerpts by Rash Curtis, based upon Plaintiff's

     claim that designations were allegedly not made timely.

            Importantly however,the portion ofthe Court's Standing Order re Pretrial Instructions

     requiring deposition designations i~ entitled "AudioNideo Evidence" and clearly only pertains to the

     use of audio or video recordings of depositions, and nat simply written transcripts:

                      Eludio~id~o Evi~~ncea A written transcript of all audio or video
,:                    recordings to be used at trial must be delivered to opposing counsel 2~
                      days in advance and discussed during the meet and confer process. The
 •                    exhibit list must identify the specific portions of the recordings the
                      party intends to offer in its case in chief by reference to transcript
                      pages. The parties shall meet and confer and attempt or resolve any
10                    disagreements regarding designations or ~ount~r-designations....
11 (See Standing Order, pp. 8~9, italics added.}

12          Furthermore, the Court's Standing Order re Pretrial Instructions only pertains to what a party
13 intends to offer in its "ease in chief', which is defined as:

14                    The portion of a trial whereby the party with the burden of Proof in
                      the case presents evidence. Thy term differs from a rebuttal, whereby a
15                    party seeks to contradict the other party's evidence. Case in chief
                      differs from `case' in that the later term encompasses the evidence
16                    presented by both the party with the burden of proof and the party with
                      the burden of rebutting that evidence.
17

l~ See htt~://l.e~al-dictionary.thefreedictionary.~aml~ase+in+Chief.
              In other words, hash Curtis was not required to make any designations as to its use of written
19
     deposition transcripts, especially if, whereas hers, use of such transcripts are intended for rebuttal or
20
     impeachment.
21
              Furthermore, motions in linzine should "rarely seek to exclude broad categories of evidence, as
22
     the court is almost always better situated to rule on evidentiary issues in their factual context during
23
   ~ trial". Colton Crane Co., LLC v. Te~°ex Crams Wilmington, Inc., 2Q10 VJL 2035 00, at *1 (C,D. Ca1.
24
     May 19, 201Q);,Sperbe~~ v. The Goodyear Time and Rubber Co., 519 F.2d 70~, 712(6t"fir. 1975}.
25
              Out of an abundance of caution, and in a show of good faith and transparency, Rash Curtis
26
     subsequently ~ravided the requested designations for all d~positron testimony that it currently intends
27

2~

                             .~      ~~ .   ..       ~           ~ .~ . ~   ~~,, ~ ~.   ~~   .r;
                                                         ~   ~,,~              ~
           Case 4:16-cv-03396-YGR Document 278 Filed 03/04/19 Page 3 of 3

to use at trial to Plaintiff on February 22, 2019,fay° more than 2~ days ahead ofthe ~ina1 pretrial

conf~r~nce. See standing Order re: Pretrial Instructions, p. ~.
                                                                            ~`!
Dated: March 4,2019                                               ~           `~
                                                   ,I~I L~,~~,̀.T ..r ~~ P LLP

                                              £~ B ,                                  t

                                                       f~ttorn~ys for Defendant
                                                       IZASI-I CURTIS ~i t~~SOCII~TES




                         r,    .i .                        .~ ~.~ ,~ ;   r; ~ ~ ~ ~       ~: ~   t
                                      ~,~ :            ~   i, w           ~, .~~,
